


Exhibit 10.26

 

UNCONDITIONAL CAPITAL MAINTENANCE AGREEMENT

BETWEEN

AMERICAN INTERNATIONAL GROUP, INC.

AND

AGC LIFE INSURANCE COMPANY

 

This Unconditional Capital Maintenance Agreement (this “Agreement”), is made and
entered into as of March 15, 2011 by and between American International
Group, Inc., a corporation organized under the laws of the State of Delaware
(“AIG”), and AGC Life Insurance Company, a corporation organized under the laws
of Missouri  (the “Company”).

 

WITNESSETH:

 

WHEREAS, the Company is a life insurer subject to certain capital requirements
of the insurance laws and regulations of Missouri (the “Domiciliary State”);

 

WHEREAS, the Company is an indirect wholly owned subsidiary of AIG; and

 

WHEREAS, AIG has an interest in unconditionally maintaining and enhancing the
Company’s financial condition:

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

 

1.             In the event that the Company’s Total Adjusted Capital (a) for
each of the Company’s first, second and third fiscal quarters (as determined
based on the Company’s first, second and third fiscal quarterly filed statutory
financial statements, respectively, subject to any adjustments or modifications
thereto required by the Domiciliary State’s insurance department or the
Company’s independent auditors) falls below the Specified Minimum Percentage of
the Company’s projected Company Action Level RBC (in each case as estimated by
the Company as of the end of each such first, second and third fiscal quarters,
as the case may be) or (b) as of each fiscal year end (as shown in the Company’s
fiscal year-end filed statutory financial statements, together with any
adjustments or modifications thereto required by the Domiciliary State’s
insurance department or the Company’s independent auditors) falls below the
Specified Minimum Percentage of the Company’s Company Action Level RBC, AIG

 

--------------------------------------------------------------------------------


 

shall, within the respective time periods set forth under paragraph 4, in
accordance with paragraph 5 and in compliance with applicable law, provide to
the Company cash, cash equivalents, securities or other instruments that qualify
(as admitted assets) for purposes of calculating the Company’s Total Adjusted
Capital, as a contribution and not as a loan, in an amount such that the
Company’s Total Adjusted Capital as of the end of each of the Company’s second,
third and fourth fiscal quarter, as the case may be, will be projected to be at
least equal to the Specified Minimum Percentage of the Company’s Company Action
Level RBC.  Notwithstanding the foregoing, AIG may, at any time as it deems
necessary in its sole discretion and in compliance with applicable law, make a
contribution to the Company in such amount as is required for the Company’s
Total Adjusted Capital to equal a percentage of its Company Action Level RBC
determined to be appropriate by the Company and AIG.

 

2.             In the event that the Company’s Total Adjusted Capital (a) for
each of the Company’s first, second and third fiscal quarters (as determined
based on the Company’s first, second and third fiscal quarterly filed statutory
financial statements, respectively, subject to any adjustments or modifications
thereto required by the Domiciliary State’s insurance department or the
Company’s independent auditors) is in excess of the Specified Minimum Percentage
of the Company’s projected Company Action Level RBC (in each case as estimated
by the Company as of the end of each such first, second and third fiscal
quarters, as the case may be) or (b) as of each fiscal year end (as shown in the
Company’s fiscal year-end filed statutory financial statements, together with
any adjustments or modifications thereto required by the Domiciliary State’s
insurance department or the Company’s independent auditors) is in excess of the
Specified Minimum Percentage of the Company’s Company Action Level (as shown in
such fiscal year-end statutory financial statements), the Company shall, within
the respective time periods set forth under paragraph 4, in accordance with
paragraph 5 and subject to approval by the Company’s board of directors as
required by Missouri law, declare and pay dividends ratably to its equity
holders in an aggregate amount equal to the lesser of (i) the amount necessary
to reduce the Company’s projected or actual Total Adjusted Capital as of each of
the end of the Company’s fiscal quarter or fiscal year, as the case may be, to a
level equal to or not materially greater than the Specified Minimum Percentage
of the Company’s Company Action Level RBC or (ii) the maximum amount permitted
by the Domiciliary State’s law to be paid as an ordinary dividend less an amount
that the Company and AIG agree is appropriate to protect

 

2

--------------------------------------------------------------------------------


 

the Company from exceeding such maximum amount allowed by such Domiciliary
State’s law as a result of potential audit adjustments or adjustments to the
projections on which such dividend amount is based.  For the avoidance of doubt,
this paragraph shall only require the Company to pay ordinary dividends; under
no circumstances shall the Company be required to pay any dividend which would
trigger the extraordinary dividend provisions of Section 382.210, RSMo of the
Insurance Law of the Domiciliary State or that is otherwise prohibited by the
Domiciliary State.  Notwithstanding the foregoing, this Agreement does not
prohibit the payment of extraordinary dividends to reduce the Company’s
projected or actual Total Adjusted Capital to a level equal to or not materially
greater than the Specified Minimum Percentage of the Company’s Company Action
Level RBC.

 

3.             For the avoidance of doubt, the terms “Total Adjusted Capital”,
“Company Action Level RBC”, and “Surplus to Policyholders” shall have the
meanings ascribed thereto under the insurance laws and regulations of the
Domiciliary State, or, with respect to “Total Adjusted Capital” and “Company
Action Level RBC”, if not defined therein, shall have the meanings ascribed
thereto in the risk-based capital (“RBC”) instructions promulgated by the
National Association of Insurance Commissioners (“NAIC”) provided that in either
case such calculations shall be adjusted by making appropriate extrapolations
from the applicable quarterly financial statement to an estimated annual
statement. The term “Specified Minimum Percentage” shall initially be equal to
250% of the Company’s Company Action Level RBC, which shall be reviewed and
agreed to by AIG and the Company at least once every year beginning upon the
date of the filing of the Company’s 2010 Annual Statement with the Domiciliary
State’s insurance department; provided, however, that no change to the Specified
Minimum Percentage would become effective until following 60 days written notice
to the  Domiciliary State’s insurance department and the Domiciliary State has
not otherwise disapproved. Notwithstanding the obligation of the Company and AIG
to review the Specified Minimum Percentage on an annual basis, the parties
hereto agree to review and revise the Specified Minimum Percentage taking into
account (a) any material changes to the law of the Domiciliary State or NAIC RBC
rules or instructions, (b) any material transaction completed by the Company
that is treated materially differently by the NAIC RBC rules or instructions or
(c) any other material development or circumstance affecting the Company which
AIG and the Company agree merits a reevaluation of the Specified Minimum
Percentage then in effect.

 

3

--------------------------------------------------------------------------------


 

4.             The Company and AIG agree that any contribution to be made under
paragraph 1 will take place within the following two time periods per year, as
applicable: (a) during the time beginning on the first business day after the
filing of the Company’s first fiscal quarterly statutory financial statements
and ending on the last business day prior to the end of the Company’s second
fiscal quarter; and (b) during the time beginning on the first business day
after the filing of the Company’s third fiscal quarterly statutory financial
statements and ending on the last business day prior to the end of the Company’s
fourth fiscal quarter. Notwithstanding the foregoing, in compliance with
applicable law, any capital contribution provided for under paragraph 1 may be
made by AIG after the close of any fiscal quarter or fiscal year of the Company
but prior to the filing by the Company of its statutory financial statements for
such fiscal quarter or fiscal year, respectively, and contributions of this
nature shall be recognized as capital contributions receivable as of the balance
sheet date of the yet to be filed quarterly or annual financial statement (as
the case may be), pursuant to paragraph 8 of Statement of Statutory Accounting
Principles No. 72, to the extent approved by the Domiciliary State.  The Company
and AIG further agree that any dividends to be made under paragraph 2 will take
place as soon as practicable after the filing by the Company of the relevant
fiscal quarter-end or fiscal year-end statutory financial statements or such
earlier time as may be agreed by the Company and AIG.

 

5.             At the time that any contribution is due under paragraph 4, AIG
agrees that it will either (a) make such contribution to the Company’s direct
parent and cause such direct parent to then contribute such funds, securities or
instruments so contributed by AIG to the Company, or (b) make such contribution
directly to the Company without receiving any capital stock or other ownership
interest in exchange therefor, subject in either case to any required regulatory
approvals.  At any time any dividends are due under paragraph 4, the Company
agrees that it will make such dividend to the Company’s direct parent and will
use its best efforts to cause such direct parent to then dividend or otherwise
provide such funds to AIG.  All contributions and dividends contemplated under
this Agreement shall be approved, declared and made, as applicable, in
compliance with applicable law, including, without limitation, approval by the
board of directors of each applicable entity (including the Company) and any
prior notice requirements specified under applicable rules and regulations of
the Domiciliary State.

 

4

--------------------------------------------------------------------------------


 

6.             Subject to the requirements of applicable law and the approval,
to the extent required, by any or all of the Company’s senior management,
relevant management committees, board of directors, and of any insurance
regulator, the Company hereby acknowledges that, in a manner consistent with
past practice and any other reasonable requirements of AIG, it will comply with
all financial and budgetary planning, risk mitigation, derisking or pricing,
corporate governance, investment, informational and procedural requirements set
forth by AIG.

 

7.             AIG hereby waives any failure or delay on the part of the Company
in asserting or enforcing any of its rights or in making any claims or demands
hereunder.

 

8.             Unless earlier terminated in accordance with this paragraph 8,
this Agreement shall continue indefinitely.  Subject to the requirements of
paragraph 11, AIG shall have the absolute right to terminate this Agreement upon
thirty (30) days’ prior written notice to the Company, which notice shall state
the effective date of termination (the “Termination Date”); provided, however,
that AIG agrees not to terminate this Agreement unless (a) AIG significantly
modifies the corporate structure or ownership of the Company, or (b) AIG sells
the Company to an acquirer (i) having a rating from at least one of Standard &
Poor’s Corp. (“S&P”), Moody’s Investors Service (“Moody’s”), A.M. Best Company
(“A.M. Best”) or a substitute agency, which is a nationally recognized
statistical rating organization, that is at least equal to the lower of
(x) AIG’s then-current rating from such agency or (y) the Company’s then-current
rating as supported by this Agreement from such agency; or (ii) such that,
immediately on the effective date of the sale by AIG of the Company, the
Company’s capitalization is consistent with the minimum capital adequacy
standards and criteria of at least one of S&P, Moody’s, A.M. Best or a
substitute agency, which is a nationally recognized statistical rating
organization, for a rating that is equal to or better than the Company’s
then-current rating on the date immediately preceding such sale.  To the extent
not terminated previously by AIG pursuant to the foregoing, and subject to the
requirements of paragraph 11, this Agreement will terminate automatically one
year after the closing of any sale of the Company by AIG, and all provisions
hereof will be of no further force and effect.  For the avoidance of doubt, the
termination of this Agreement pursuant to this paragraph 8 shall not relieve
either party of any obligation it may owe to the other party hereunder that
existed prior to, and remains outstanding as of, the Termination Date.

 

5

--------------------------------------------------------------------------------


 

9.             This Agreement is not, and nothing herein contained and nothing
done pursuant hereto by AIG shall constitute or be construed or deemed to
constitute, an evidence of indebtedness or an obligation or liability of AIG as
guarantor, endorser, surety or otherwise in respect of any obligation,
indebtedness or liability, of any kind whatsoever, of the Company insofar as
concerns any policyholder, creditor or stakeholder of the Company.  This
Agreement does not provide, and is not intended to be construed or deemed to
provide, any policyholder of the Company with recourse to or against any of the
assets of AIG.

 

10.           Any notice, instruction, request, consent, demand or other
communication required or contemplated by this Agreement shall be in writing,
shall be given or made or communicated by United States first class mail,
addressed as follows:

 

If to AIG:

 

 

 

American International Group, Inc.

 

180 Maiden Lane

 

New York, New York 10038

 

Attention: Secretary

 

 

If to the Company:

 

 

 

AGC Life Insurance Company

 

c/o SunAmerica Financial Group, Inc.

 

2727-A Allen Parkway

 

Houston, TX 77019

 

Attention: Chief Financial Officer

 

 

with a copy (which shall not constitute notice) to:

 

 

 

AGC Life Insurance Company

 

c/o SunAmerica Financial Group, Inc.

 

1999 Avenue of the Stars

 

Los Angeles, CA 90067

 

Attention: General Counsel

 

11.           The Company and AIG agree that the Domiciliary State’s insurance
department and its Director are intended to be third party beneficiaries of this
Agreement with full rights to enforce its terms as to either the Company or AIG
or both.  No termination of this Agreement will become effective unless ninety
(90) days prior written notice of such termination has been provided to the
Domiciliary State’s insurance department and its Director.

 

6

--------------------------------------------------------------------------------


 

12.           The covenants, representations, warranties and agreements herein
set forth shall be mutually binding upon and inure to the mutual benefit of AIG
and its successors and the Company and its successors.

 

13.           This Agreement shall be governed by and construed in accordance
with the laws of New York, without giving effect to the principles of conflict
of laws.

 

14.           If any provision of this Agreement shall be declared null, void or
unenforceable in whole or in part by any court, arbitrator or governmental
agency, said provision shall survive to the extent it is not so declared and all
the other provisions of this Agreement shall remain in full force and effect
unless, in each case, such declaration shall serve to deprive any of the parties
hereto of the fundamental benefits of or rights under this Agreement.

 

15.           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussion, whether oral or written, of the parties.  This Agreement may be
amended at any time by written agreement or instrument signed by the parties
hereto.

 

16.           This Agreement may be signed by the parties in one or more
counterparts which together shall constitute one and the same agreement among
the parties.

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AMERICAN INTERNATIONAL GROUP, INC.

 

 

 

 

 

 

By:

/s/ David L. Herzog

 

 

David L. Herzog, Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

 

 

By:

/s/ Robert A. Gender

 

 

Robert A. Gender

 

 

Senior Vice President and Treasurer

 

 

 

 

 

AGC LIFE INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/ Robert M. Beuerlein

 

 

Robert M. Beuerlein, Senior Vice President

 

 

and Chief and Appointed Actuary

 

 

 

 

 

 

By:

/s/ Don W. Cummings

 

 

Don W. Cummings, Senior Vice President

 

 

and Chief Financial Officer

 

 

8

--------------------------------------------------------------------------------
